 1   Paul J. Riehle (SBN 115199)                     Christine A. Varney (pro hac vice)
     paul.riehle@faegredrinker.com                   cvarney@cravath.com
 2   FAEGRE DRINKER BIDDLE & REATH                   Katherine B. Forrest (pro hac vice)
      LLP                                            kforrest@cravath.com
 3
     Four Embarcadero Center                         Gary A. Bornstein (pro hac vice)
 4   San Francisco, California 94111                 gbornstein@cravath.com
     Telephone: (415) 591-7500                       Yonatan Even (pro hac vice)
 5   Facsimile: (415) 591-7510                       yeven@cravath.com
                                                     Lauren A. Moskowitz (pro hac vice)
 6                                                   lmoskowitz@cravath.com
 7                                                   M. Brent Byars (pro hac vice)
                                                     mbyars@cravath.com
 8                                                   CRAVATH, SWAINE & MOORE LLP
                                                     825 Eighth Avenue
 9                                                   New York, New York 10019
                                                     Telephone: (212) 474-1000
10                                                   Facsimile: (212) 474-3700
11
                                                     Attorneys for Plaintiff and Counter-Defendant
12                                                   Epic Games, Inc.

13

14                             UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16                                     OAKLAND DIVISION
17   EPIC GAMES, INC.,
18                                      Plaintiff,
19                                                   CASE NO. 4:20-cv-05640-YGR
                         v.
                                                     EPIC GAMES, INC.’S ANSWER TO
20   APPLE INC.,                                     APPLE INC.’S COUNTERCLAIMS

21                                    Defendant.
22

23   APPLE INC.,

24                               Counterclaimant,

25                       v.

26   EPIC GAMES, INC.,

27                             Counter-Defendant.

28


      EPIC’S ANSWER TO                                              Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                  Counter-Defendant Epic Games, Inc. (“Epic”), by and through its undersigned counsel,

 2   hereby answers Apple Inc.’s (“Apple”) Counterclaims, filed on September 8, 2020 (Dkt. 66), and

 3   asserts affirmative and other defenses.

 4                                      PRELIMINARY STATEMENT

 5                  On August 13, 2020, Epic provided Fortnite users on iOS with the choice of an

 6   alternative payment processing solution called Epic Direct Pay, which offered consumers lower prices

 7   and better customer service than Apple’s payment processor, IAP. Epic does not dispute that this

 8   competing payment solution was prohibited by contractual provisions that Apple has unlawfully forced

 9   on developers like Epic who sell in-app digital content, even though Apple allows numerous other app

10   developers to use competing solutions. Epic also does not dispute that, if Apple’s contracts were

11   lawful, all in-app purchases made by Fortnite users on iOS would be subject to Apple’s 30% tax, even

12   though Apple has exempted numerous other developers from this tax. But Epic denies that its refusal

13   to abide by Apple’s anti-competitive scheme was in any way wrongful. Epic looks forward to proving

14   at trial that the agreements on which Apple bases its counterclaims are illegal and unenforceable.

15                  Apple has asserted repeatedly that “Epic’s lawsuit is nothing more than a basic

16   disagreement over money”. This is not correct. Epic has not sought and will not seek money damages

17   from Apple. Instead, Apple is now the party that has sued seeking payment from Epic on multiple

18   different theories. Indeed, Apple’s counterclaims do more than merely seek to force Epic to pay

19   Apple’s supra-competitive 30% tax on in-app purchases. Apple’s broad counterclaims are designed to

20   punish Epic for its defiance and send a message to other developers who might dare rebel against

21   Apple. Apple asserts meritless claims, such as “conversion”, that lack any basis in law or fact. These

22   claims are designed to paint Epic as a bad actor—Apple hyperbolically describes Epic as a thief—for

23   seeking to deal directly with Epic’s own customers, which Apple’s anti-competitive rules prohibit for

24   the sale of in-app digital content. Apple also seeks “punitive damages” to punish Epic and further

25   deter other app developers who might stand up to Apple’s oppressive and illegal conduct.

26                  To avoid any possible delay in the resolution of Epic’s antitrust claims against Apple,

27   Epic answers and denies Apple’s legally deficient counterclaims herein. And because the ultimate

28   resolution of this case should focus on Apple’s conduct and Apple’s anti-competitive restrictions, Epic


      EPIC’S ANSWER TO                                  1                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   will soon move the Court (pursuant to Federal Rule of Civil Procedure 12(c)) for judgment on Apple’s

 2   tort claims and on Apple’s claim based on the implied covenant of good faith and fair dealing, which

 3   fail as a matter of law.

 4                                                      ANSWER

 5                   Except as otherwise expressly set forth below, Epic denies each and every allegation

 6   contained in the Counterclaims, including, without limitation, headings, sub-headings, and footnotes

 7   contained in the Counterclaims. With respect to the footnotes, Epic denies the allegations contained in

 8   each, and, for those containing citations, refers to the content of the citations. Epic expressly reserves

 9   the right to amend and/or supplement its answer and defenses. For the avoidance of doubt, Epic is not

10   responding to Apple’s Answer, nor to the introductory materials contained in the unnumbered

11   paragraphs preceding Apple’s Answer.

12                   1.         Epic states that the allegations in Paragraph 1 state a legal conclusion to which

13   no response is required. To the extent a response is required, Epic denies the allegations in Paragraph

14   1, except admits that there is diversity of citizenship between Epic and Apple, that the amount-in-

15   controversy exceeds $75,000, and that Apple purports to invoke the jurisdiction of this Court pursuant

16   to the statutes cited therein.

17                   2.         Epic states that the allegations in Paragraph 2 state a legal conclusion to which

18   no response is required. To the extent a response is required, Epic denies the allegations in Paragraph

19   2, except admits that it filed a Complaint against Apple in this District, admits that Epic Games, Inc.

20   entered into a standard, click-through Apple Developer Program License Agreement drafted by Apple

21   (the “’84 License Agreement”), and refers to the ’84 License Agreement for its contents. By referring

22   to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and unfair terms,

23   Epic does not admit that any term in the Agreement is lawful and/or enforceable against Epic. 1

24
         1
           Apple’s counterclaims are based on the “Apple Developer Program License Agreement
25   (‘License Agreement’) between the parties”—that is the ’84 License Agreement between Epic Games,
     Inc. and Apple Inc., which relates to the Apple Developer Program Account previously held by Epic
26   Games, Inc. with a Team ID ending in ’84 (the “’84 Developer Account”). Apple further alleges that
     Epic Games, Inc. has entered into an Apple Developer Program Agreement relating to the ’84 account
27   (the “’84 Developer Agreement”). Other entities that Apple has deemed to be affiliated with Epic
     Games, Inc. have executed separate Apple Developer Program Agreements and Developer Program
28   License Agreements and maintain separate Apple Developer Program accounts. Epic Games, Inc.,
     other affiliated entities, and individual programmers also have entered into Xcode and Apple SDKs

      EPIC’S ANSWER TO                                       2                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                  3.      Epic states that the allegations in Paragraph 3 state a legal conclusion to which

 2   no response is required. To the extent a response is required, Epic denies the allegations in Paragraph

 3   3, except admits that it brought an action against Apple in this Court, admits that Epic Games, Inc.

 4   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

 5   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

 6   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 7   Epic.

 8                  4.      Epic admits, on information and belief, the allegations in Paragraph 4.

 9                  5.      Epic admits the allegations in Paragraph 5.

10                  6.      Epic states that it is without knowledge or information sufficient to form a belief

11   as to the truth of the allegations in Paragraph 6, except that Epic admits, on information and belief, that

12   Apple released the iPhone in 2007 and launched its App Store in 2008, and that Apple invites third-

13   party app developers to develop a wide array of apps for the iOS ecosystem.

14                  7.      Epic denies the allegations in Paragraph 7 except admits that the App Store can

15   be used to download iOS apps. In particular, Epic denies Apple’s description of the typical

16   distribution options available to software developers prior to the App Store, which included digital

17   software stores and other distribution channels.

18                  8.      Epic is without knowledge or information sufficient to form a belief as to the

19   truth of the allegations in Paragraph 8, except Epic admits that the distribution of iOS apps and in-app

20   purchases of digital content comprise substantial volumes of interstate and foreign commerce and Epic

21   denies that Apple conceived of the idea of a digital or mobile app store.

22                  9.      Epic is without knowledge or information sufficient to form a belief as to the

23   truth of the allegations in Paragraph 9, except Epic denies Apple’s stated reasons for the success of the

24   App Store; denies that Apple offers Test Flight to all developers; and admits that third-party apps add

25   value to the iPhone and that the App Store is dependent on apps created by third-party developers.

26

27
     Agreements drafted by Apple. References to the ’84 License Agreement and ’84 Developer
28   Agreement in this Answer are solely to the agreements executed by Epic Games, Inc.


      EPIC’S ANSWER TO                                    3                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                  10.     Epic denies the allegations in Paragraph 10, except states that it is without

 2   knowledge or information sufficient to form a belief as to the truth of the allegations concerning sales

 3   “facilitated” by the App Store in 2019 or the fraction thereof distributed to developers; and admits

 4   (i) that the App Store is a business, (ii) that the App Store is currently the only platform by which

 5   developers can reach the approximately one billion iOS users, (iii) that Apple’s anti-competitive

 6   restraints require developers to allow Apple to manage many aspects of transactions between app

 7   developers and their customers on iOS, (iv) that developers are required to pay Apple a $99 annual fee

 8   in order to distribute apps through the App Store, and (v) that Apple charges a commission on the sale

 9   of apps and on certain in-app transactions for digital goods and services. Epic denies in particular that

10   Apple receives nothing except a nominal annual fee with respect to developers who offer only free

11   apps, as Apple has other ways in which it is compensated for its investment in iOS and obtains value

12   from the distribution of such apps.

13                  11.     Epic denies the allegations in Paragraph 11, except admits that, through anti-

14   competitive contracts of adhesion, Apple requires certain developers to use only IAP to process certain

15   in-app purchases (but allows certain app developers not to use IAP), and that Apple further requires

16   developers pay a commission on those transactions.

17                  12.     Epic denies the allegations in Paragraph 12, except states that it is without

18   knowledge or information sufficient to form a belief as to the truth of the allegations concerning the

19   features Apple may introduce at the end of the year. Epic further states that Apple exempts certain app

20   developers and certain in-app purchases from its IAP requirements.

21                  13.     Epic denies the allegations in Paragraph 13, except admits that it has developed

22   iOS games and distributed iOS games through the App Store, as it was compelled to do by Apple’s

23   anti-competitive restraints.

24                  14.     Epic denies the allegations in Paragraph 14, except admits that Epic Games, Inc.

25   entered into the ’84 Developer Agreement—a standard, click-through agreement drafted by Apple—

26   and the ’84 License Agreement, and refers to the ’84 Developer Agreement and to the ’84 License

27   Agreement for their contents. By referring to the ’84 Developer Agreement and to the ’84 License

28


      EPIC’S ANSWER TO                                    4                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   Agreement, a contract of adhesion that contains anti-competitive and unfair terms, Epic does not admit

 2   that any term in either Agreement is lawful and/or enforceable against Epic.

 3                  15.     Epic denies the allegations in Paragraph 15, except admits that Epic Games, Inc.

 4   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

 5   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

 6   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 7   Epic.

 8                  16.     Epic denies the allegations in Paragraph 16, except states that it is without

 9   knowledge or information sufficient to form a belief as to the truth of the allegations concerning (i) the

10   number of APIs Apple makes available or (ii) the role and function of Apple’s engineers.

11                  17.     Epic denies the allegations in Paragraph 17, except admits (i) that Epic was able

12   to distribute its apps, including Fortnite, through the App Store only upon Apple’s approval, and (ii)

13   that Epic Games, Inc. entered into the ’84 License Agreement, and refers to the ’84 License Agreement

14   for its contents. By referring to the ’84 License Agreement, a contract of adhesion that contains anti-

15   competitive and unfair terms, Epic does not admit that any term in the Agreement is lawful and/or

16   enforceable against Epic.

17                  18.     Epic denies the allegations in Paragraph 18, except admits (i) that Fortnite was

18   previously available for download on the App Store, (ii) that, pursuant to its anti-competitive

19   restrictions, Apple required Epic to allow Apple to manage certain aspects of Epic’s transactions with

20   Epic’s own customers, (iii) that, pursuant to Apple’s requirements that developers use IAP, Apple

21   collected payments from Fortnite users for in-app purchases, and (iv) that Apple transmitted certain

22   sales and financial information concerning transactions between Epic and Epic’s own customers to

23   Epic.

24                  19.     Epic denies the allegations in Paragraph 19, except admits (i) that Epic Games,

25   Inc. entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents;

26   and (ii) when Fortnite launched on the App Store in 2018, it was and has since remained a global

27   phenomenon, and Epic refers to the referenced statements for their full context and contents. By

28   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and


      EPIC’S ANSWER TO                                   5                    Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 2   Epic.

 3                  20.    Epic denies the allegations in Paragraph 20, except admits that Epic Games, Inc.

 4   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

 5   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

 6   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 7   Epic.

 8                  21.    Epic denies the allegations in Paragraph 21, except states that it is without

 9   knowledge or information sufficient to form a belief as to the truth of the allegations concerning the

10   percentage of apps in the App Store that pay no commission to Apple, and admits that Epic Games,

11   Inc. entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents.

12   By referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

13   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

14   Epic. Epic in particular denies that Apple does not earn any money through the App Store until a

15   consumer makes a purchase, including because the availability of third-party iOS apps increases the

16   value of Apple’s hardware products, including the premium-priced iPhone, because Apple collects

17   annual Developer Program fees, and because Apple obtains valuable information and is compensated

18   in other ways when iOS apps are distributed through the App Store.

19                  22.    Epic denies the allegations in Paragraph 22, except states that it is without

20   knowledge or information sufficient to form a belief as to the truth of the allegations concerning the

21   function of the “App Store team”; and admits (i) that Apple requires developers to agree to a standard,

22   click-through contract of adhesion—the License Agreement—and a set of guidelines—the App Store

23   Review Guidelines (“Guidelines”)—as a condition of distributing iOS apps to iOS consumers, and

24   refers to the License Agreement and to the Guidelines for their contents; and (ii) that Apple purports to

25   review third-party apps before permitting them to be distributed through the App Store. By referring

26   to the License Agreement, a contract of adhesion that contains anti-competitive and unfair terms, and

27   the Guidelines, Epic does not admit that any term in either is lawful and/or enforceable against Epic.

28   Epic particularly denies that it is uncommon for app developers to enable or make available new


      EPIC’S ANSWER TO                                   6                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   features or functionalities “outside of the iOS ecosystem”, as for years Apple has been aware of and

 2   consented to such changes as part of the routine hotfix process used by many iOS apps, including

 3   Fortnite. Epic also particularly denies Apple’s implication that the App Store, rather than iOS itself, is

 4   primarily responsible for maintaining the safety and security of apps running on iOS.

 5                  23.     Epic denies the allegations in Paragraph 23, except admits that Epic Games, Inc.

 6   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

 7   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

 8   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 9   Epic.

10                  24.     Epic denies the allegations in Paragraph 24, except admits that Epic Games, Inc.

11   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

12   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

13   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

14   Epic.

15                  25.     Epic denies the allegations in Paragraph 25, except admits that Apple publishes

16   Guidelines, and refers to those Guidelines for their contents. By referring to the Guidelines, Epic does

17   not admit that any term in the Guidelines is lawful and/or enforceable against Epic.

18                  26.     Epic denies the allegations in Paragraph 26, except admits that Epic Games, Inc.

19   entered into the ’84 Developer Agreement, the ’84 License Agreement, and that Apple publishes

20   Guidelines, and refers to the ’84 Developer Agreement, to the ’84 License Agreement, and to the

21   Guidelines for their contents. By referring to the ’84 Developer Agreement, ’84 License Agreement, a

22   contract of adhesion that contains anti-competitive and unfair terms, and to the Guidelines, Epic does

23   not admit that any term in these Agreements or Guidelines is lawful and/or enforceable against Epic.

24                  27.     Epic denies the allegations in Paragraph 27, except admits that app developers,

25   including Epic, are required to enter into standard, click-through contracts of adhesion as a pre-

26   condition to reaching iOS users, that Epic Games, Inc. entered into the ’84 License Agreement, and

27   that Apple publishes Guidelines, and refers to the ’84 License Agreement and to the Guidelines for

28   their contents. By referring to the ’84 License Agreement, a contract of adhesion that contains anti-


      EPIC’S ANSWER TO                                   7                    Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   competitive and unfair terms, and to the Guidelines, Epic does not admit that any term in either is

 2   lawful and/or enforceable against Epic.

 3                   28.     Epic denies the allegations in Paragraph 28, except admits (i) that Timothy

 4   Sweeney sent an email to Apple dated June 30, 2020, and refers to that email for its contents, and (ii)

 5   that Timothy Sweeney posted a tweet at 9:25 PM ET on April 1, 2020, and refers to the tweet for its

 6   contents. In particular, Epic states that Apple’s claim that Mr. Sweeney sought “a special arrangement

 7   for Epic and no other developer” is flatly contradicted by Mr. Sweeney’s June 30 email, which states

 8   in relevant part that Epic “hope[s] that Apple will also make these options equally available to all iOS

 9   developers”.

10                   29.     Epic denies the allegations in Paragraph 29, except admits that Apple sent Epic a

11   letter dated July 10, 2020, and refers to that letter for its contents.

12                   30.     Epic denies the allegations in Paragraph 30, except admits that Apple sent Epic a

13   letter dated July 10, 2020, and refers to that letter for its contents and admits that Epic maintains a Fan

14   Content Policy and refers to that Policy for its contents. Epic specifically states that the Fan Content

15   Policy relates to “fan art (such as artwork, photographs, videos, and other materials) that is based on

16   the Epic IP” and “Epic IP-related personal, non-commercial websites and apps that are freely

17   accessible to the public.” 2 Epic denies that the Fan Content Policy relates to the distribution of

18   software, including through the Epic Games Store (which lacks market power in any relevant market).

19   Epic denies that the Fan Content Policy for fan art and fan websites is a valid comparison to any of

20   Apple’s anti-competitive conduct relating to the App Store, IAP, or the tools that creators of operating

21   systems provide to third parties to allow them to create applications for those operating systems.

22                   31.     Epic denies the allegations in Paragraph 31, except admits that Epic has sought

23   to compete with Apple for the distribution of iOS apps and that Apple sent Epic a letter dated July 10,

24   2020, and refers to that letter for its contents.

25                   32.     Epic denies the allegations in Paragraph 32, except admits, upon information

26   and belief, that (i) it was possible to access a website with the URL

27

28       2
             See https://www.epicgames.com/site/en-US/fan-art-policy.


      EPIC’S ANSWER TO                                      8                  Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   “https://www.wired.com/story/imposter-fortnite-android-apps-already-spreading-malware/” on or

 2   around September 8, 2020, and refers to that website for its contents; (ii) it was possible to access a

 3   website with the URL “https://bgr.com/2020/08/14/fortnite-ban-iphone-android-apple-google-right-vs-

 4   epic/” on or around September 8, 2020, and refers to that website for its contents; and (iii) it was

 5   possible to access a website with the URL “https://www.cbsnews.com/news/fortnite-security-flaw-

 6   exposed-millions-of-users-to-being-hacked/” on or around September 8, 2020, and refers to that

 7   website for its contents.

 8                  33.     Epic denies the allegations in Paragraph 33, except admits that Epic sent Apple

 9   an email dated July 17, 2020, and refers to that email for its contents. In particular, Epic denies

10   Apple’s implication that permitting Epic to distribute iOS apps directly to consumers would expose

11   Fortnite users to malware and security threats.

12                  34.     Epic denies the allegations in Paragraph 34, except admits (i) that on August 3,

13   2020, Epic submitted for Apple’s review Version 13.40 of Fortnite, which included a payment process

14   interface for processing in-app payments, and (ii) that Apple approved this submission to be made

15   available on the App Store. Epic states that it is not uncommon for app developers to enable or make

16   available new features or functionalities other than through the App Store, as for years Apple has been

17   aware of and consented to such changes as part of the routine hotfix process used by many iOS apps,

18   including Fortnite.

19                  35.     Epic denies the allegations in Paragraph 35, except admits that Timothy

20   Sweeney sent Apple an email dated August 13, 2020, 2:08 AM PT, and refers to that email for its

21   contents.

22                  36.     Epic denies the allegations in Paragraph 36, except admits that on August 3,

23   2020, Epic submitted for Apple’s review Version 13.40 of Fortnite, which included a payment process

24   interface for processing in-app payments, and that beginning the morning of August 13, 2020, when

25   the Fortnite app on iOS devices queried Epic’s servers as to how many payment processing options

26   were available, the servers informed the app that there were two options, including Epic Direct Pay.

27   Epic states that it is not uncommon for app developers to enable or make available new features or

28


      EPIC’S ANSWER TO                                    9                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   functionalities other than through the App Store, as for years Apple has been aware of and consented to

 2   such changes as part of the routine hotfix process used by many iOS apps, including Fortnite.

 3                  37.     Epic denies the allegations in Paragraph 37, except admits that certain unlawful

 4   provisions of the ’84 License Agreement and Guidelines purport to prohibit app developers like Epic

 5   from providing iOS users the choice of a competing payment processing solution.

 6                  38.     Epic denies the allegations in Paragraph 38, except admits that Apple sent Epic a

 7   notice dated August 13, 2020 to Epic’s ’84 Developer Account, and refers to that notice for its

 8   contents.

 9                  39.     Epic denies the allegations in Paragraph 39, except admits that after Apple’s

10   August 13, 2020 notice to Epic’s ’84 Developer Account, iOS Fortnite users who had updated to

11   Version 13.40 continued to have a choice between Apple’s IAP and Epic Direct Pay until Apple

12   terminated Epic’s ’84 Developer Account on August 28, 2020, at which point Apple blocked Apple’s

13   IAP from Fortnite.

14                  40.     Epic denies the allegations in Paragraph 40, except admits that Apple sent Epic a

15   notice dated August 14, 2020 to Epic’s ’84 Developer Account, and refers to that notice for its

16   contents.

17                  41.     Epic denies the allegations in Paragraph 41, except admits (i) that Apple

18   terminated Epic’s ’84 Developer Account on August 28, 2020, (ii) that after Apple’s August 13, 2020

19   notice to Epic’s ’84 Developer Account, iOS Fortnite users continued to have a choice between IAP

20   and Epic Direct Pay until Apple terminated Epic’s ’84 Developer Account on August 28, 2020, at

21   which point Apple blocked IAP from Fortnite, and (iii) that Epic has processed in-app purchases

22   through its Epic Direct Pay processing solution.

23                  42.     Epic denies the allegations in Paragraph 42, except admits that certain unlawful

24   provisions of the ’84 License Agreement and Guidelines purport to prohibit app developers like Epic

25   from providing iOS users the choice of a competing payment processing solution.

26                  43.     Epic denies the allegations in Paragraph 43, except admits (i) that it filed a

27   Complaint against Apple on August 13, 2020, (ii) that it released an animated video titled Nineteen

28   Eighty-Fortnite, and refers to the video for its contents, (iii) that it filed an emergency motion for a


      EPIC’S ANSWER TO                                    10                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   temporary restraining order against Apple, and (iv) that it hosted an event titled “#FreeFortniteCup” on

 2   August 23, 2020, which invited Fortnite players to participate in one last chance for cross-platform

 3   play.

 4                   44.     Epic denies the allegations in Paragraph 44, except admits that it filed a motion

 5   for a temporary restraining order against Apple, including exhibits displaying customer complaints and

 6   refers to those exhibits for their contents.

 7                   45.     Epic denies the allegations in Paragraph 45, except admits that it filed a motion

 8   for a temporary restraining order against Apple, including exhibits displaying customer complaints,

 9   and refers to those exhibits for their contents.

10                   46.     Epic denies the allegations in Paragraph 46.

11                   47.     Epic restates and incorporates by reference each of its responses to Apple’s

12   allegations that Apple purports to reallege and incorporate in Paragraph 47.

13                   48.     Epic denies the allegations in Paragraph 48, except admits that Epic Games, Inc.

14   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

15   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

16   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

17   Epic.

18                   49.     Epic denies the allegations in Paragraph 49.

19                   50.     Epic denies the allegations in Paragraph 50, except admits that Epic Games, Inc.

20   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

21   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

22   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

23   Epic.

24                   51.     Epic denies the allegations in Paragraph 51, except admits that certain unlawful

25   provisions of the ’84 License Agreement purport to prohibit app developers like Epic from providing

26   iOS users the choice of a competing payment processing solution. Epic states that it is not uncommon

27   for app developers to enable or make available new features or functionalities other than through the

28


      EPIC’S ANSWER TO                                   11                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   App Store, as for years Apple has been aware of and consented to such changes as part of the routine

 2   hotfix process used by many iOS apps, including Fortnite.

 3                  52.     Epic denies the allegations in Paragraph 52, except admits that Epic Games, Inc.

 4   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

 5   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

 6   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 7   Epic.

 8                  53.     Epic states that the allegations in the first sentence of Paragraph 53 state a legal

 9   conclusion to which no response is required. To the extent a response is required, Epic denies the

10   allegations in Paragraph 53, except admits that on August 3, 2020, Epic submitted for Apple’s review

11   Version 13.40 of Fortnite, which included a payment process interface for processing in-app payments,

12   and that beginning the morning of August 13, 2020, when the Fortnite app on iOS devices queried

13   Epic’s servers as to how many payment processing options were available, the servers informed the

14   app that there were two options, including Epic Direct Pay.

15                  54.     Epic denies the allegations in Paragraph 54, except admits that certain unlawful

16   provisions of the ’84 License Agreement purport to prohibit app developers like Epic from providing

17   iOS users the choice of a competing payment processing solution.

18                  55.     Epic denies the allegations in Paragraph 55.

19                  56.     Epic denies the allegations in Paragraph 56, except admits (i) that Apple

20   purports to seek injunctive relief from this Court; (ii) that after Apple’s August 13, 2020 notice to

21   Epic’s ’84 Developer Account, iOS Fortnite users continued to have a choice between IAP and Epic

22   Direct Pay until Apple terminated Epic’s ’84 Developer Account on August 28, 2020, at which point

23   Apple blocked IAP from Fortnite; (iii) that Epic Games, Inc. entered into the ’84 License Agreement,

24   and refers to the ’84 License Agreement for its contents; and (iv) that certain unlawful provisions of

25   the ’84 License Agreement purport to prohibit certain app developers like Epic from providing iOS

26   users the choice of a competing payment processing solution for the purchase of in-app digital content.

27   By referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

28


      EPIC’S ANSWER TO                                   12                    Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 2   Epic.

 3                  57.    Epic restates and incorporates by reference each of its responses to Apple’s

 4   allegations that Apple purports to reallege and incorporate in Paragraph 57.

 5                  58.    Epic denies the allegations in Paragraph 58, except admits that Epic Games, Inc.

 6   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

 7   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

 8   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 9   Epic.

10                  59.    Epic denies the allegations in Paragraph 59, except admits that Epic Games, Inc.

11   entered into the ’84 License Agreement and that Apple publishes Guidelines, and refers to the ’84

12   License Agreement and to the Guidelines for their contents. By referring to the ’84 License

13   Agreement, a contract of adhesion that contains anti-competitive and unfair terms, and to the

14   Guidelines, Epic does not admit that any term in either is lawful and/or enforceable against Epic.

15                  60.    Epic denies the allegations in Paragraph 60, except admits that Epic Games, Inc.

16   entered into the ’84 License Agreement, and that Apple publishes Guidelines, and refers to the ’84

17   License Agreement and to the Guidelines for their contents. By referring to the ’84 License

18   Agreement, a contract of adhesion that contains anti-competitive and unfair terms, and to the

19   Guidelines, Epic does not admit that any term in either is lawful and/or enforceable against Epic.

20                  61.    Epic denies the allegations in Paragraph 61.

21                  62.    Epic restates and incorporates by reference each of its responses to Apple’s

22   allegations that Apple purports to reallege and incorporate in Paragraph 62.

23                  63.    Epic denies the allegations in Paragraph 63.

24                  64.    Epic denies the allegations in Paragraph 64.

25                  65.    Epic states that Paragraph 65 does not contain an allegation and does not require

26   a response. To the extent a response is required, Epic denies the allegations in Paragraph 65.

27                  66.    Epic restates and incorporates by reference each of its responses to Apple’s

28   allegations that Apple purports to reallege and incorporate in Paragraph 66.


      EPIC’S ANSWER TO                                  13                  Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                  67.     Epic states that the allegations in Paragraph 67 state a legal conclusion to which

 2   no response is required. To the extent a response is required, Epic denies the allegations in Paragraph

 3   67.

 4                  68.     Epic denies the allegations in Paragraph 68, except admits that Epic Games, Inc.

 5   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

 6   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

 7   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

 8   Epic.

 9                  69.     Epic denies the allegations in Paragraph 69.

10                  70.     Epic denies the allegations in Paragraph 70.

11                  71.     Epic denies the allegations in Paragraph 71.

12                  72.     Epic denies the allegations in Paragraph 72, except admits that Timothy

13   Sweeney sent Apple an email dated August 13, 2020, and refers to that email for its contents.

14                  73.     Epic denies the allegations in Paragraph 73, except admits that Apple purports to

15   seek injunctive relief from this Court.

16                  74.     Epic restates and incorporates by reference each of its responses to Apple’s

17   allegations that Apple purports to reallege and incorporate in Paragraph 74.

18                  75.     Epic denies the allegations in Paragraph 75, except admits that Epic Games, Inc.

19   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

20   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

21   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

22   Epic.

23                  76.     Epic denies the allegations in Paragraph 76, except admits that Epic Games, Inc.

24   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

25   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

26   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

27   Epic.

28                  77.     Epic denies the allegations in Paragraph 77.


      EPIC’S ANSWER TO                                  14                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                   78.     Epic denies the allegations in Paragraph 78.

 2                   79.     Epic denies the allegations in Paragraph 79, except admits that Timothy

 3   Sweeney sent Apple an email dated August 13, 2020, 2:08 AM PT, and refers to that email for its

 4   contents.

 5                   80.     Epic restates and incorporates by reference each of its responses to Apple’s

 6   allegations that Apple purports to reallege and incorporate in Paragraph 80.

 7                   81.     Epic states that the allegations in Paragraph 81 state a legal conclusion to which

 8   no response is required. To the extent a response is required, Epic denies the allegations in

 9   Paragraph 81, except admits that there is an ongoing controversy with respect to the legality and

10   enforceability of the ’84 License Agreement.

11                   82.     Epic denies the allegations in Paragraph 82, except admits that Epic Games, Inc.

12   entered into the ’84 License Agreement and the ’84 Developer Agreement, and refers to the ’84

13   License Agreement and to the ’84 Developer Agreement for their contents. By referring to the

14   Agreements, Epic does not admit that any term in the Agreements is lawful and/or enforceable against

15   Epic.

16                   83.     Epic denies the allegations in Paragraph 83, except admits (i) that Timothy

17   Sweeney sent Apple an email dated August 13, 2020, 2:08 AM PT, and refers to that email for its

18   contents; and (ii) that Apple sent a notice dated August 14, 2020 to Epic’s ’84 Developer Account, and

19   refers to that notice for its contents.

20                   84.     Epic denies the allegations in Paragraph 84, except admits (i) that on August 17,

21   2020, it filed in this Court a Motion for a Temporary Restraining Order and Order to Show Cause Why

22   a Preliminary Injunction Should Not Issue, and refers to that Motion for its contents; and (ii) that on

23   August 24, 2020, this Court issued an Order Granting in Part and Denying in Part Motion for

24   Temporary Restraining Order, and refers to that Order for its contents.

25                   85.     Epic denies the allegations in Paragraph 85, except admits (i) that on August 24,

26   2020, the Court issued an Order Granting in Part and Denying in Part Motion for Temporary

27   Restraining Order, and refers to that Order for its contents; and (ii) that Apple terminated Epic’s ’84

28   Developer Account on August 28, 2020.


      EPIC’S ANSWER TO                                   15                    Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                   86.     Epic denies the allegations in Paragraph 86, except admits (i) that on

 2   September 4, 2020, it filed in this Court a Motion for a Preliminary Injunction, and refers to that

 3   Motion for its contents; and (ii) that, pursuant to the September 4, 2020 Motion, Epic seeks relief on

 4   behalf of itself and for the benefit of certain of its affiliates, each of which is a party to a distinct

 5   agreement with Apple.

 6                   87.     Epic states that the allegations in Paragraph 87 state a legal conclusion to which

 7   no response is required. To the extent a response is required, Epic denies the allegations in

 8   Paragraph 87.

 9                   88.     Epic denies the allegations in Paragraph 88.

10                   89.     Epic restates and incorporates by reference each of its responses to Apple’s

11   allegations that Apple purports to reallege and incorporate in Paragraph 89.

12                   90.     Epic denies the allegations in Paragraph 90, except admits that Epic Games, Inc.

13   entered into the ’84 License Agreement, and refers to the ’84 License Agreement for its contents. By

14   referring to the ’84 License Agreement, a contract of adhesion that contains anti-competitive and

15   unfair terms, Epic does not admit that any term in the Agreement is lawful and/or enforceable against

16   Epic.

17                   91.     Epic denies the allegations in Paragraph 91.

18                   Epic states that the unnumbered wherefore clause and the paragraphs following

19   Paragraph 91 of the Counterclaims are a request for jury trial and a prayer for relief to which no

20   response is required. To the extent a response is required, Epic denies that Apple is entitled to a jury

21   trial, to the relief sought in the counterclaims, or to any relief whatsoever.

22                                               EPIC’S DEFENSES

23                   Epic asserts the following defenses. In asserting these defenses, Epic does not assume

24   the burden of proof with respect to any issue as to which applicable law places the burden of proof on

25   Apple.

26

27

28


      EPIC’S ANSWER TO                                      16                    Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                                                  First Defense

 2                                  (Apple’s Violations of the Antitrust Laws)

 3                   Apple’s claims are barred, in whole or in part, because the contracts on which Apple’s

 4   counterclaims are based are illegal and unenforceable on the basis that they violate the antitrust and

 5   unfair competition laws, including the Sherman Act, 15 U.S.C. §§ 1, 2, the Cartwright Act, Cal. Bus.

 6   & Prof. Code § 16700, et seq., and the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et

 7   seq., as Epic respectfully requests the Court to determine on the basis of Epic’s claims against Apple

 8   (Complaint for Equitable Relief, Dkt. No. 1), which are hereby incorporated into and restated in this

 9   First Defense as if set forth fully herein.

10                                                 Second Defense

11                             (Apple’s Contracts Are Illegal and Unenforceable)

12                   Apple’s claims are barred, in whole or in part, by the doctrine of illegality because the

13   contracts on which Apple’s counterclaims are based are illegal and unenforceable pursuant to the

14   antitrust and unfair competition laws, as Epic respectfully requests the Court to determine on the basis

15   of Epic’s claims against Apple (Complaint for Equitable Relief, Dkt. No. 1), which are hereby

16   incorporated into and restated in this Second Defense as if set forth fully herein.

17                                                  Third Defense

18                           (Apple’s Contracts Are Void as Against Public Policy)

19                   Apple’s claims are barred, in whole or in part, because the contracts on which Apple’s

20   counterclaims are based are void as against public policy pursuant to the antitrust laws and unfair

21   competition laws, as Epic respectfully requests this Court to determine on the basis of Epic’s claims

22   against Apple (Complaint for Equitable Relief, Dkt. No. 1), which are hereby incorporated into and

23   restated in this Third Defense as if set forth fully herein.

24                                                 Fourth Defense

25                                   (Apple’s Contracts Are Unconscionable)

26                   Apple’s claims are barred, in whole or in part, because the contracts on which Apple’s

27   counterclaims are based are unconscionable on the basis that they are contrary to the antitrust laws and

28   unfair competition laws, as Epic respectfully requests this Court to determine on the basis of Epic’s


      EPIC’S ANSWER TO                                    17                  Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   claims against Apple (Complaint for Equitable Relief, Dkt. No. 1), which are hereby incorporated into

 2   and restated in this Fourth Defense as if set forth fully herein.

 3                                                  Fifth Defense

 4                    (Epic’s Actions Are Justified and Privileged by the Antitrust Laws)

 5                   Apple’s claims are barred, in whole or in part, because Epic’s actions were justified or

 6   privileged pursuant to the antitrust and unfair competition laws, as Epic respectfully requests this Court

 7   to determine on the basis of Epic’s claims against Apple (Complaint for Equitable Relief, Dkt. No. 1),

 8   which are hereby incorporated into and restated in this Fifth Defense as if set forth fully herein.

 9                                                  Sixth Defense

10                (Apple’s Contracts Are Part-and-Parcel of an Anti-Competitive Scheme)

11                   Apple’s claims are barred, in whole or in part, because the contracts on which Apple’s

12   claims are based are part-and-parcel of its scheme to unreasonably restrain trade and maintain its

13   monopoly, as Epic respectfully requests this Court to determine on the basis of Epic’s claims against

14   Apple (Complaint for Equitable Relief, Dkt. No. 1), which are hereby incorporated into and restated in

15   this Sixth Defense as if set forth fully herein.

16                                                Seventh Defense

17                                               (Unlawful Duress)

18                   Apple’s claims are barred, in whole or in part, because the License Agreement on which

19   Apple seeks to rely is unenforceable by reason of duress. Epic did not act freely and voluntarily in

20   executing the Agreement, but instead under the duress and compulsion wrongfully and illegally created

21   by Apple, as Epic respectfully requests this Court to determine on the basis of Epic’s claims against

22   Apple (Complaint for Equitable Relief, Dkt. No. 1), which are hereby incorporated into and restated in

23   this Seventh Defense as if set forth fully herein.

24                                                 Eighth Defense

25                                           (Failure To State a Claim)

26                   Apple fails to state a claim on which relief can be granted.

27

28


      EPIC’S ANSWER TO                                    18                  Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                                                Ninth Defense

 2                      (Apple’s Ratification, Agreement, Acquiescence, or Consent)

 3                  Apple’s claims are barred, in whole or in part, because of Apple’s ratification of,

 4   agreement to, acquiescence in, or consent to Epic’s alleged conduct, including based on, without

 5   limitation, Apple’s approval of mobile app submissions submitted by Epic, Apple’s distribution of

 6   Epic’s mobile app submissions through the App Store, Apple’s longstanding acceptance of the hotfix

 7   process, and Apple’s election to provide Epic an opportunity to cure the alleged actions of which

 8   Apple complains.

 9                                                Tenth Defense

10                                                  (Estoppel)

11                  Apple’s claims are barred, in whole or in part, by the doctrine of estoppel, including

12   based on, without limitation, Apple’s approval of mobile app submissions submitted by Epic, Apple’s

13   distribution of Epic’s mobile app submissions through the App Store, Apple’s longstanding acceptance

14   of the hotfix process, and Apple’s election to provide Epic an opportunity to cure the alleged Epic

15   actions of which Apple complains.

16                                              Eleventh Defense

17                                                   (Waiver)

18                  Apple’s claims are barred, in whole or in part, by the doctrine of waiver, including

19   based on, without limitation, Apple’s approval of mobile app submissions submitted by Epic, Apple’s

20   distribution of Epic’s mobile app submissions through the App Store, Apple’s longstanding acceptance

21   of the hotfix process, and Apple’s election to provide Epic an opportunity to cure the alleged Epic

22   actions of which Apple complains.

23                                               Twelfth Defense

24                                          (Apple’s Unclean Hands)

25                  Apple’s claims are barred, in whole or in part, by the doctrine of unclean hands.

26                                             Thirteenth Defense

27                                          (Apple Is In Pari Delicto)

28                  Apple’s claims are barred, in whole or in part, by the doctrine of in pari delicto.


      EPIC’S ANSWER TO                                  19                    Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                                             Fourteenth Defense

 2                                           (Lack of Injury-in-Fact)

 3                  Apple’s claims are barred, in whole or in part, because it has sustained no injury in fact

 4   by any act or omission of Epic.

 5                                              Fifteenth Defense

 6                                            (Unjust Enrichment)

 7                  Apple’s claims are barred, in whole or in part, because any recovery would result in

 8   unjust enrichment to Apple.

 9                                              Sixteenth Defense

10                                             (Lack of Causation)

11                  Apple’s claims are barred, in whole or in part, because of a lack of causation, including,

12   without limitation, because any injuries or damages that may have been suffered were not caused

13   solely or proximately by any act or omission of Epic.

14                                            Seventeenth Defense

15                                  (No Independent Wrongdoing by Epic)

16                  Apple’s tort claims are barred because Apple alleges no independently tortious act by

17   Epic that is separate from Epic’s breach of Apple’s anti-competitive restrictions.

18                                             Eighteenth Defense

19                                           (Competition Privilege)

20                  Apple’s tort claims are barred because Epic’s actions are protected by the competition

21   privilege pursuant to California law.

22                                             Nineteenth Defense

23                                           (Speculative Damages)

24                  Apple’s claims are barred, in whole or in part, because any damages that Apple purports

25   to have suffered are too remote or speculative to allow recovery, and it is impossible to ascertain and

26   allocate such alleged damages with reasonable certainty.

27

28


      EPIC’S ANSWER TO                                  20                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                                             Twentieth Defense

 2                                       (Apple’s Failure To Mitigate)

 3                  Apple has failed to mitigate or to attempt to mitigate damages, if in fact any damages

 4   have or will be sustained, and any recovery by Apple must be diminished or barred by reason thereof.

 5                                            Twenty-first Defense

 6                                         (Economic Loss Doctrine)

 7                  Apple’s claims are barred because California law does not permit tort claims that are

 8   based on the same alleged facts and damages as a breach of contract claim.

 9                                           Twenty-second Defense

10                                         (Adequate Remedy at Law)

11                  Apple is not entitled to seek equitable relief because the injury or damage Apple alleges

12   and would be entitled to recover following resolution of Epic’s antitrust claims, if there is any, would

13   be adequately compensated pursuant to Epic’s conditional admission of liability for breach of contract

14   if the contract is lawful and enforceable or would otherwise be recoverable in an action at law for

15   damages.

16                                            Twenty-third Defense

17                                                (Good Faith)

18                  Apple’s claims are barred, in whole or in part, because Epic’s acts and conduct

19   complained of in the Counterclaims were taken in good faith.

20                                           Twenty-fourth Defense

21                                             (Acts of Claimant)

22                  Apple is not entitled to recover damages from Epic because Apple’s damages, if any,

23   were caused by Apple’s own conduct, for which Epic has no liability.

24                                            Twenty-fifth Defense

25                                           (Acts of Third Parties)

26                  Without conceding that any act of Epic’s caused damage to Apple, Epic alleges that

27   Apple’s damages, if any, were caused by the conduct of third parties, for which Epic has no liability.

28


      EPIC’S ANSWER TO                                  21                   Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1                                            Twenty-sixth Defense

 2                                                 (Due Process)

 3                   Apple’s claims for punitive damages are barred because they would violate the United

 4   States Constitution to the extent the imposition of punitive damages may constitute a deprivation of

 5   property without due process of law in violation of the Fifth and Fourteenth Amendments to the United

 6   States Constitution.

 7                                           Twenty-seventh Defense

 8                                            (No Punitive Damages)

 9                   Apple’s claims for punitive damages are barred because Epic did not commit any

10   cognizable tort with malice or fraud. Further, Apple fails to plead a cognizable basis for punitive

11   damages with the particularity required by Federal Rule of Civil Procedure 9(b).

12                                            Twenty-eighth Defense

13                                             (Judicial Admission)

14                   Apple’s claims are barred, in whole or in part, insofar as Apple is bound by its

15   admissions in prior court actions, and cannot take contrary positions in this litigation.

16                                           PRAYER FOR RELIEF

17                   WHEREFORE, Epic prays for judgment as follows:

18          1.       Entering judgment in favor of Epic and against Apple on Apple’s Counterclaims;

19          2.       Denying the monetary, injunctive, equitable, declaratory, and other relief Apple

20   requests; and

21          3.       Granting such other and further relief to Epic as the Court deems just and proper.

22

23

24

25

26

27

28


      EPIC’S ANSWER TO                                   22                    Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
 1   Dated: September 29, 2020    Respectfully submitted,

 2                                By /s/ Gary Bornstein
 3
                                      Gary A. Bornstein
 4
                                      FAEGRE DRINKER BIDDLE & REATH
 5                                    LLP
                                      Paul J. Riehle
 6                                    paul.riehle@faegredrinker.com
 7
                                      Four Embarcadero Center
 8                                    San Francisco, California 94111 Telephone:
                                      (415) 591-7500
 9                                    Facsimile: (415) 591-7510
10                                    CRAVATH, SWAINE & MOORE LLP
11                                    Christine A. Varney (pro hac vice)
                                      cvarney@cravath.com
12                                    Katherine B. Forrest (pro hac vice)
                                      kforrest@cravath.com
13                                    Gary A. Bornstein (pro hac vice)
                                      gbornstein@cravath.com
14                                    Yonatan Even (pro hac vice)
15                                    yeven@cravath.com
                                      Lauren A. Moskowitz (pro hac vice)
16                                    lmoskowitz@cravath.com
                                      M. Brent Byars (pro hac vice)
17                                    mbyars@cravath.com
18                                    825 Eighth Avenue
19                                    New York, New York 10019
                                      Telephone: (212) 474-1000
20                                    Facsimile: (212) 474-3700

21                                    Attorneys for Plaintiff and Counter-
                                      Defendant
22
                                      EPIC GAMES, INC.
23

24

25

26

27

28


      EPIC’S ANSWER TO           23                 Case No. 4:20-cv-05640-YGR
      APPLE’S COUNTERCLAIMS
